Case 4:18-cr-00153-LGW-CLR Document 201 Filed 03/30/20 Page 1of1

Case 4:18-cr-00153-LGW-CLR Document 197 Filed 03/13/20 Page 1 of 1

ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PARTI. TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Gauri ( Jerk and the Court of Appeats Clerk within 14 days of the filing of the notice of
cppeal in all cases, inchiding those in which there was no hearing or for which na transcript Is ordered.

 

Shon Case Style: USA vs Frank H, Bynes Jr.
District Court No. 4.18-€1-00 153 t GW, Date Notice of Appeal Filed; Fe 18. 2020 Court of Appeals No.: 20-10673
Cf Available)

CHOOSE ONE: = No hearing 2 No transcript is required fur appeal purposes i All necessary transcript(s) on file
1AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:
Check appropriate box(es) and provide all information requested:
HEARING DATE(S) WDGEMAGISTRATE COURT REPORTER NAME(S)
{7 Pre-Trial Proceedings

i Trial held before Judge Wood Oct. 7-10, 2019, Court Reporter Debra Gilbert

 

@ Sentence held detore Judge Wood Fed 14, 2020. Court Reporter Viciona Root

 

[Plea
mm Other Motons Heanng held before Judge Ray on August 12, 2019. Coun Reporter FTR: Dabra Gilbert.
METHOD OF PAYMENT:
DO oLCERTIVFY THAT LHAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
- ARRANGEMENTS WITH THE COURT REPOR LER(S} FOR PAYING THE COST OF THE TRANSCRIPT.
CRIMINAL JUSTICF ACT. My completed AU TH-24 requesting authorization for government payment uf transcripts has been uploaded in
eVoucher and is ready for submission to the rangistrate judge or district judge [if appointed hy the district court] or to the circuit judge [if

onlered by or appointed by the circuit court}. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY
AUTHORIZED in tem (3 on he AUTH-24° Voir Dire: Opening and Closing Statements of Prosecution and Defense: Prosecution Rebunal:

Jury Instructions.]

a)

Ordering CounschPany: George R. Asinc

Name of Firm: Attomey 3t Law

Address; 445 Goshen Road. Rincon, GA 31326-5812 . ee

E-mait: _ge06152@comeas! net

f certify that [have completed and filed PART I with te Disgquct Court Clerk and sie

Phone No. 912-484-7437

“aurt af lppeais Clerk, senta copy te ine appropriate Court

  
 

 

Reportertsi fardering a transcript, and served all partie: |
DATE: Mar. 12, 2020 SIGNED: George R. Aging Ais Mn Attomey tor: Frank H. Bynes. Jr.
PART IL COURT REPORTER ACKNOWLEDGMENT

 

Court Reporter to complete and Gile with the District Caurt Clerk within 14 days of receipt. The Court Reparter shall send a copy to

eC : als erk ¢ t rties. Zz
Date Tremern Over eee: 3-LS)=<AQSO
x Satisfactory arrangements for paying the cost of the transcript were completed on:___ 27 lQ-QODO
_) Satisfactory 4 sments tor paying she cost of the transcript have not been made. ‘

No. eae oe f eat cri : 5. Estimated filjn da  4- l= NO
DATE: AQ SIGNED: Phone Now |

NOTE: The transcript is due to bedtlaloaiainae days of the catistactory arrangemen's for paying the cost of the

transcript were completed unless the Cott Reparter obtains an extension of time to file the transcript.
PARTIN. NOTIFICATION THAT PRANSCRIPT HAS BEEN FILED iN DISTRICT COURT

Court Reporter to complete and file with the duistrict Caur) Clerk an date of filing ranseript in District Court, The Court

Reporter shall send a copy te the Court of; ippoals Clerk an the same dite
This ts to certify that the transcript has been completed and filed with the aye courton (datey:_8

Actual 3] of Yolumes and | learing Dates: / Vi

  
 

 

 

     
  
 

  

 

Date, 3 Signature of Court Reporter:—
Rev. 12/17

 
